                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD NEHLS,             )
                           )
             Petitioner,   )                                 8:19CV337
                           )
         v.                )
                           )
STATE OF NEBRASKA, BUFFALO )                     MEMORANDUM AND ORDER
COUNTY , NEBRASKA MENTAL )
HEALTH BOARD,              )
                           )
             Respondents.  )
                           )

       This matter is before the court on preliminary review of Petitioner Nehls’
Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One: The Petitioner was and is being denied due process of law
                 by his confinement at the Norfolk Regional Center because
                 he did not and does not pose a risk to offend again.1

      1
        I take judicial notice of public records. See Stutzka v. McCarville, 420 F.3d
757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public records); Federal
Rule of Evidence 201 (providing for judicial notice of adjudicative facts). After a plea
of nolo centendere, the Petitioner was convicted of attempted first degree sexual
assault of a child and third degree sexual assault of a child and he was sentenced to
prison on January 7, 2011, in a case styled State of Nebraska v. Nehls, Case No. CR
10-206, in the District Court of Buffalo County, Nebraska. He did not appeal.
According to the Nebraska Department of Correctional Services, Petitioner, who had
DCS ID number 72851, was discharged from prison on August 15, 2017. Petitioner
alleges that he was committed to the Regional Center by the Buffalo County,
Nebraska Mental Health Board at or about the time of his release from prison. Those
records are not on-line.
       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

     The court has added the Buffalo County, Nebraska Mental Health Board as a
Respondent. The court has done so because the court is uncertain as to the proper
Respondent or Respondents.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By September 22, 2019, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:
September 22, 2019: deadline for Respondents to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

             A.     The motion for summary judgment must be accompanied by a
                    separate brief, submitted at the time the motion is filed.

             B.     The motion for summary judgment must be supported by any state
                    court records that are necessary to support the motion. Those
                    records must be contained in a separate filing entitled:

                                           2
     “Designation of State Court Records in Support of Motion for
     Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondents’ brief must be
     served on Petitioner except that Respondents are only required to
     provide Petitioner with a copy of the specific pages of the record
     that are cited in Respondents’ motion and brief. In the event that
     the designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondents
     must file and serve a reply brief. In the event that Respondents
     elect not to file a reply brief, they should inform the court by
     filing a notice stating that they will not file a reply brief and that
     the motion is therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondents must
     file an answer, a designation and a brief that complies with terms
     of this order. (See the following paragraph.) The documents must
     be filed no later than 30 days after the denial of the motion for
     summary judgment. Respondents are warned that failure to file

                            3
                   an answer, a designation and a brief in a timely fashion may
                   result in the imposition of sanctions, including Petitioner’s
                   release.

      4.    If Respondents elect to file an answer, the following procedures must be
followed by Respondents and Petitioner:

            A.     By September 22, 2019, Respondents must file all state court
                   records that are relevant to the cognizable claims. See, e.g., Rule
                   5(c)-(d) of the Rules Governing Section 2254 Cases in the United
                   States District Courts. Those records must be contained in a
                   separate filing entitled: “Designation of State Court Records in
                   Support of Answer.”

            B.     No later than 30 days after the relevant state court records are
                   filed, Respondents must file an answer. The answer must be
                   accompanied by a separate brief, submitted at the time the answer
                   is filed. Both the answer and the brief must address all matters
                   germane to the case including, but not limited to, the merits of
                   Petitioner’s allegations that have survived initial review, and
                   whether any claim is barred by a failure to exhaust state remedies,
                   a procedural bar, non-retroactivity, a statute of limitations, or
                   because the petition is an unauthorized second or successive
                   petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
                   Section 2254 Cases in the United States District Courts.

            C.     Copies of the answer, the designation, and Respondents’ brief
                   must be served on Petitioner at the time they are filed with the
                   court except that Respondents are only required to provide
                   Petitioner with a copy of the specific pages of the designated
                   record that are cited in Respondents’ answer and brief. In the

                                         4
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the court
                   requesting additional documents. Such motion must set forth the
                   documents requested and the reasons the documents are relevant
                   to the cognizable claims.

             D.    No later than 30 days after Respondents’ brief is filed, Petitioner
                   must file and serve a brief in response. Petitioner must not submit
                   any other documents unless directed to do so by the court.

             E.    No later than 30 days after Petitioner’s brief is filed, Respondents
                   must file and serve a reply brief. In the event that Respondents
                   elect not to file a reply brief, they should inform the court by
                   filing a notice stating that they will not file a reply brief and that
                   the merits of the petition are therefore fully submitted for
                   decision.

             F.    The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: October 21, 2019:
                   check for Respondents’ answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.    The Clerk shall add the Buffalo County, Nebraska Mental Health Board
as a Respondent and serve a copy of this Memorandum and Order on Shawn R.
Eatherton, Buffalo County Attorney, P. O. Box 67, Kearney, Nebraska 68848.

      7.     The Clerk shall provide a copy of this Memorandum and Order to the
Clerk of the United States Court of Appeals for the Eighth Circuit for the information

                                          5
of the Court Appeals regarding that Court’s review of Mr. Nehls’ appeal to the denial
of his challenge to his criminal conviction. That case bears No: 19-2511 in the Court
of Appeals.

      DATED this 7th day of August, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         6
